Citation Nr: 0735335	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-09 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected 
traumatic arthritis of the left knee, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1977 to August 
1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which recharacterized the veteran's 
disability as traumatic arthritis of the left knee and 
continued the 10 percent evaluation assigned.  


FINDING OF FACT

The veteran's service-connected traumatic arthritis of the 
left knee is manifested by range of motion from 0 to 110 
degrees with complaints of pain, and no subluxation or 
lateral instability.    


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for service-connected traumatic arthritis of the left knee 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5257, 
5260, 5261 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2007).

When evaluating disabilities of the musculoskeletal system, 
an evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other 
words, when rated for limitation of motion, a higher rating 
may be assigned if there is additional limitation of motion 
from pain or limited motion on repeated use of the joint.  A 
finding of functional loss due to pain must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  38 C.F.R. § 4.40 (2007).  

Service connection was originally granted for residuals of a 
left knee injury with a 20 percent evaluation assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5258, effective August 15, 
1978.  See September 1978 rating decision.  The rating was 
subsequently reduced to 10 percent pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, effective February 4, 1980.  
See March 1980 rating decision.  

The veteran filed a claim for increased rating in July 2003 
and has appealed the September 2003 rating decision that 
recharacterized the disability as traumatic arthritis of the 
left knee and continued the 10 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Codes 5257-5010.  He contends 
that he is entitled to a higher rating because he is 
experiencing increased pain and decreased mobility in his 
knee.  See VA Forms 21-4138 received September 2003 and 
October 2003; VA Form 9 received March 2005.

The veteran underwent a VA compensation and pension (C&P) 
joints examination in August 2003, at which time he 
complained of a chronic, low-grade problem with his left 
knee, to include occasional swelling and noise.  He reported 
taking ibuprofen and Tylenol, and also reported that 
squatting bothers him and climbing stairs is a problem.  The 
veteran indicated that he had worked as a nursing assistant 
until recently, but was not working at the time of the 
examination.  Examination of the veteran's left knee revealed 
range of motion from 0 to 110 degrees and from negative 10 to 
110 degrees with a five pound weight.  The veteran had good 
stability, but a one-half inch atrophy of the musculature of 
the left knee compared to the right was noted.  It was also 
noted that he wore an elastic brace.  The examiner reported 
that the veteran had loss of range of motion of 25 degrees 
because of pain in the left knee with some evidence of mild 
weakness and fatigue, but no incoordination.  X-rays did not 
reveal any definite abnormalities.  The examiner reported 
that it was his impression that the veteran probably had a 
very mild degenerative arthritic problem with his left knee, 
which was not reflected on plain x-rays at that time.  The 
examiner also noted that the veteran had some functional 
impairment, to include no squatting, no excessive climbing of 
stairs, and no prolonged standing and walking for more than 
one hour without rest.  

Treatment records from the VA Medical Center (VAMC) in Lake 
City, Florida, and the VA Outpatient Clinic in Jacksonville, 
Florida, reveal that the veteran was seen with complaints of 
increasing pain in his left knee.  In September 2003, he 
related pain to activity and denied any symptoms beyond pain.  
He had normal gait and full range of motion, his ligaments 
were noted to be stable, and there was no effusion, 
subpatella crepitation, areas of point tenderness, or 
palpable plica.  Further examination revealed painful 
response to palpation of the medial and lateral patella 
facet, a left distal thigh circumference of one-half inch 
smaller than the right, and apparent weakness of the knee's 
extensors.  In September 2005, the veteran again complained 
of increasing pain in his left knee but examination showed no 
abnormal objective findings.  The examiner noted tenderness 
to palpation in the popoydteal space but no masses.  

A December 2003 Magnetic Resonance Imaging (MRI) of the left 
leg joint revealed that the medial and lateral menisci, 
anterior and posterior cruciate ligaments, medial and lateral 
collateral ligaments, and quadriceps and patellar tendon all 
appeared normal without evidence of a tear.  The juxta 
articular bone marrow showed no significant signal 
abnormalities and there was no significant degenerative joint 
disease.  A small amount of joint fluid but no frank effusion 
was noted.  The impression was normal MRI of the left knee 
without abnormality to explain the veteran's symptoms.  At 
that time, the veteran exhibited full range of motion of the 
knee, stable ligaments, and no effusion or crepitation.

The veteran underwent another VA C&P joints examination in 
May 2005.  He reported that he was self-employed as a 
"seater" or companion on a private basis, which required 
occasional lifting, pushing and pulling.  The veteran 
indicated that his condition did not interfere with his job 
since it is only occasionally that he will help an elderly 
person to stand up, lift, or be rolled in bed.  He claimed 
that repetitive use of the left knee and flexion and 
extension will aggravate the pain, so flare ups might occur 
if he submits the left knee to constant flexion, extension 
and going up and down steps, or walking on uneven terrain.  
The pain and discomfort affecting his left knee is relieved 
by rest and leg elevation.  At the time of the evaluation, 
the veteran was not using any crutches, brace, cane or 
corrective shoe and he walked into the examining room unaided 
and without evidence of antalgic gait.  No episodes of 
dislocation or recurrent subluxation were identified.  The 
veteran also reported that his condition did not interfere 
with his activities of daily living or his capacity to eat, 
bathe, dress or toilet.  No prosthetic replacement or surgery 
had been recommended; instead, the veteran was given Darvon 
100 mg to be taken every other day on an as needed basis 
(p.r.n.) for pain control without any side effects or 
allergic reactions.

Physical examination of both lower extremities showed a 
symmetrical appearance when compared to the contralateral 
side.  There was no evidence of redness, erythema, swelling, 
effusion, synovitis, gross deformity or crepitation in the 
left knee joint.  The veteran exhibited a decreased passive 
and active range of motion; he resisted the passive range of 
motion, claiming to have pain.  However, when he was not 
observed the range of motion of the left knee went from 0 
degrees of extension to 140 degrees of flexion, as well as 
the contralateral side.  

The examiner reported that normal range of motion of the knee 
is from 0 degrees of extension to 140 degrees of flexion.  
Therefore, the veteran did not lose any range of motion of 
the left knee joint at the time of evaluation.  However, 
after five flexions of the left knee the veteran complained 
of increased pain and the range of motion went from 0 degrees 
of extension to 120 degrees of flexion, with a loss of 20 
degrees.  However, once again, the veteran had a significant 
resistance to active or passive range of motion as well as 
motion against resistance or gravity, claiming significant 
pain.  There was no evidence of any muscle atrophy, muscle 
disuse, effusion, synovitis, crepitation, tenderness, heat, 
pain, or any other evidence of inflammatory condition that 
could be associated with the arthritic condition of the left 
knee.  The examiner further noted that at the time of 
evaluation, the veteran was capable of tandem walk when not 
observed, but complained of pain upon ambulation for more 
than a block at a time.  He refused to walk on heels or toes 
claiming significant pain affecting the anterior aspect of 
his right lower extremity.  

The examiner indicated that examination showed stable medial 
and lateral collateral ligaments, no varus or valgus 
deformity, and no instability on varus and valgus stress to 
the left knee joint.  The anterior and posterior cruciate 
ligaments were intact.  When examined at 30 degrees of 
flexion with the foot stabilized, there was no evidence of a 
positive Lachman test and there was no evidence of any 
anterior drawer sign that could be associated with the 
ruptured anterior or posterior cruciate ligament.  The 
McMurray test was unable to be conducted because of the 
resistance of the veteran to flex and internally or 
externally rotate the left lower extremity.  The veteran was 
diagnosed with post-traumatic arthritis of the left knee 
joint.  

As noted above, the veteran's disability is currently 
characterized as traumatic arthritis of the left knee, and 
has been rated pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5257-5010.  See September 2003 rating decision.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, knee 
impairment with slight recurrent subluxation or lateral 
instability is assigned a 10 percent rating.  A 20 percent 
rating is assigned if there is moderate recurrent subluxation 
or lateral instability, and a 30 percent rating is assigned 
if there is severe recurrent subluxation or lateral 
instability.  

Diagnostic Code 5010 provides that arthritis due to trauma is 
to be rated as degenerative arthritis.  Diagnostic Code 5003 
provides that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010 (2007).  

The rating criteria provided for limitation of motion of the 
knee and leg are found at 38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261.  Diagnostic Code 5260 provides ratings for 
limitation of flexion.  Flexion of either leg limited to 60 
degrees is noncompensable, flexion limited to 45 degrees 
merits a 10 percent rating, limitation of flexion to 30 
degrees warrants a 20 percent evaluation, and a 30 percent 
evaluation requires that flexion be limited to 15 degrees.  
Diagnostic Code 5261 provides ratings of 0 percent for 
extension limited to 5 degrees, 10 percent for extension 
limited to 10 degrees, 20 percent for extension limited to 15 
degrees, 30 percent for extension limited to 20 degrees, 40 
percent for extension limited to 30 degrees, and 50 percent 
for extension limited to 45 degrees.  

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995); Pernorio 
v. Derwinski, 2 Vet. App. 625 (1992).

In this case, the Board finds that the veteran's service-
connected left knee disability is more appropriately rated 
pursuant to Diagnostic Code 5010 in conjunction with 
Diagnostic Code 5260, rather than Diagnostic Code 5257.  As 
an initial matter, traumatic or degenerative arthritis is to 
be rated on the basis of limitation of motion and, if the 
limitation of motion is noncompensable, a minimum rating of 
10 percent is to be assigned.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010 (2007).  As noted above, 
Diagnostic Code 5257 relates to impairment of the knee due to 
recurrent subluxation or lateral instability, not to 
limitation of motion of the knee and leg.  

Here, the medical evidence of record is devoid of any 
reference to recurrent subluxation or lateral instability in 
the veteran's left knee.  See August 2003 VA examination 
report (good stability; x-rays do not reveal any definite 
abnormalities); May 2005 VA examination report (stable medial 
and lateral collateral ligaments, no instability on varus and 
valgus stress to the left knee joint, intact anterior and 
posterior cruciate ligaments; no episodes of dislocation or 
recurrent subluxation were identified).  While the veteran 
has never exhibited limitation of extension during range of 
motion testing, he has exhibited slight limitation of flexion 
on VA examination.  As such, the Board finds that the 
veteran's left knee disability is more appropriately 
evaluated under Diagnostic Codes 5010 and 5260.  

The preponderance of the evidence is against entitlement to a 
rating in excess of 10 percent for service-connected 
traumatic arthritis of the left knee under Diagnostic Code 
5260.  At worst, during the August 2003 VA examination the 
veteran had limitation of flexion of the left knee to 110 
degrees, described by the examiner as 25 degrees of loss of 
range of motion because of pain.  As flexion of the left knee 
was not limited to 30 degrees, a rating in excess of 10 
percent is not warranted.  Even if the Board were to assume 
that the examiner intended to say that the veteran has an 
additional loss of 25 degrees of flexion due to pain, flexion 
would still only be limited to 85 degrees.  On more recent 
examination in May 2005, the veteran exhibited full range of 
motion in the left knee, though the examiner reported 
increased pain and a loss of 20 degrees during repetitive 
flexion.  In short, the disabling effects of the veteran's 
pain do not meet or more nearly approximate the criteria for 
assignment of a higher rating, as this decreased range of 
motion, i.e., flexion to 85 or 120 degrees) would still not 
warrant even a noncompensable rating under Diagnostic Code 
5260.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

As discussed above, the veteran has consistently exhibited 
full extension of the left knee to 0 degrees.  Accordingly, a 
separate and/or higher rating under Diagnostic Code 5261 is 
not warranted.  To assign two, separate compensable ratings 
based on painful motion under two separate diagnostic codes 
(i.e., under Diagnostic Codes 5260 and 5261) would be in 
violation of the rule of pyramiding.  See 38 C.F.R. § 4.14; 
VAOPGCPREC 9-04.  Neither subluxation nor lateral instability 
is shown in the record, and this precludes consideration of 
an additional separate rating under Diagnostic Code 5257.  
See VAOPGCPREC 23-97.

The Board has considered whether the veteran's service-
connected disability may be rated under other diagnostic 
codes related to the knee and leg.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The remaining diagnostic 
codes, however, are simply not applicable to the veteran's 
service-connected knee disability as it is neither contended 
nor shown that the veteran's service-connected disability 
involves ankylosis of the knee (Diagnostic Code 5256); 
dislocation or removal of the semilunar cartilage (Diagnostic 
Codes 5258 and 5259); any impairment of the tibia and fibula 
including either malunion with marked knee or ankle 
disability, or nonunion with loose motion, requiring a brace 
(Diagnostic Code 5262); or genu recurvatum (Diagnostic Code 
5263).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the September 2003 rating decision 
that denied an increased rating for traumatic arthritis of 
the left knee, the veteran was advised of the evidence 
necessary to substantiate a claim for increased rating and of 
his and VA's respective duties in obtaining evidence.  He was 
also asked to provide evidence in support of his claim, which 
would include that in his possession.  See July 2003 letter.  
Accordingly, the duty to notify has been fulfilled concerning 
this claim.

The Board acknowledges that the veteran was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection, as required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Despite any 
failure to provide this notice, there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
This is so because his claim for service connection for a 
left knee disability was substantiated years ago.  His 
current claim is one for an increased rating (not service 
connection), and he was given appropriate notice by means of 
the July 2003 letter.  Further, as his claim for an increased 
rating is denied, no effective date will be assigned.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's VA treatment records have been 
associated with the claims folder and he was afforded 
appropriate VA examinations in connection with his claim.  
The veteran's representative contends that the VA 
examinations afforded to the veteran were inadequate as the 
VA examiner failed to conclude the obvious from his own 
examination and findings.  See February 2006 VA Form 1-646; 
October 2007 informal hearing presentation.  The Board 
disagrees, as it is not the VA examiner who determines 
whether an increased rating is warranted.  As such, another 
examination is not warranted solely on this basis.  The 
record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected traumatic arthritis of the left knee is 
denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


